DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	The Examiner notes that a corrected filing receipt was mailed 20 December 2021 listing the instant application as a CIP of application 16/381,333.

Terminal Disclaimer

3.	The terminal disclaimer filed on 29 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,639,591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

4.	Applicant’s arguments, see page 4, line 24 to page 6, line 12, filed 29 November 2021, with respect to the 35 USC 112(b) rejection of claims 1-12 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-12 has been withdrawn in view of the amendment to claim 1 and Applicants’ arguments. 



Allowable Subject Matter

6.	Claims 1-12 are allowed.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 30, 2021